     CASE 0:97-cr-00276-MJD-JGL Document 1792 Filed 09/09/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
United States of America,

      Plaintiff,
v.                                                  MEMORANDUM OPINION
                                                          AND ORDER
                                                    Crim. No. 97-276 (04) (MJD)
Robert James Jefferson,

      Defendant.
___________________________________________________________________________________

      Jeffrey S. Paulsen, Assistant United States Attorney, Counsel for Plaintiff.

      Robert D. Richman, Counsel for Defendant.
______________________________________________________________________

      This matter is before the Court on Defendant’s Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 1754.)

I.    Background

      On May 12, 1998, Petitioner was charged in the Third Superseding

Indictment with multiple counts, including conspiracy to murder, murder,

attempted murder, assault with a dangerous weapon and several drug counts.

      On August 5, 1998, a jury returned guilty verdicts against Petitioner on all

counts, except one count involving a specific drug transaction. At sentencing,

the applicable guideline range was determined to be life in prison based on a

total offense level 43 and a criminal history category I. Petitioner was thereafter

                                          1
    CASE 0:97-cr-00276-MJD-JGL Document 1792 Filed 09/09/20 Page 2 of 7




sentenced to term of life imprisonment on the murder counts, 120 months on the

drug conspiracy count, 48 months on the use of a telephone to conduct drug

trafficking counts, 120 months on the conspiracy to murder and attempted

murder counts and 240 months on the assault with a dangerous weapon count;

all to be served concurrently. Petitioner’s conviction and sentence were affirmed

on appeal. United States v. Jefferson et al., 215 F.3d 820 (8th Cir. 2000) cert.

denied, 531 U.S. 911 (2000).

      On June 24, 2013, the Court granted Petitioner’s motion to vacate his

sentence in light of the United States Supreme Court decision that held “the

Eighth Amendment forbids a sentencing scheme that mandates life in prison

without possibility of parole for juvenile offenders.” Miller v. Alabama, 567 U.S.

460, 479 (2012). The Court ordered a new presentence investigation report

(“PSR”) be prepared prior to Petitioner’s resentencing.

      On January 29, 2015, the Court resentenced Petitioner to a term of 600

months (50 years) as follows: 120 months on Count 2, 48 months on Counts 29

and 32, 120 months on Counts 50, 56 and 57, 600 months on Counts 51 through

55; and 240 months on Count 58, all counts to be served concurrent to each other.

This sentence was affirmed on appeal. United States v. Robert James Jefferson,



                                           2
      CASE 0:97-cr-00276-MJD-JGL Document 1792 Filed 09/09/20 Page 3 of 7




816 F.3d 1016 (8th Cir. 2016) cert. denied, Jefferson v. United States, 137 S.Ct.

2290 (June 26, 2017).

       To date, Defendant has served approximately 23 years of his 50 year

sentence. He is scheduled to be released from custody of the Bureau of Prisons

(“BOP”) on April 16, 2040.


       Defendant now moves the Court for an Order granting him compassionate

release.


II.    Motion to Reduce Sentence

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”


                                          3
    CASE 0:97-cr-00276-MJD-JGL Document 1792 Filed 09/09/20 Page 4 of 7




      The United States Sentencing Guidelines define in pertinent part

“extraordinary and compelling reasons” due to medical condition of the

defendant as:


      (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental health
             because of the aging process,

      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).


      There is no dispute that Defendant has exhausted his administrative

remedies. Accordingly, the Court will proceed to the merits of Defendant’s

motion.


      Defendant asserts he suffers from the following chronic medical

conditions: Type I diabetes; Obesity; hypertension; and hypoglycemia.

Defendant argues these medical conditions are recognized risk factors that




                                         4
    CASE 0:97-cr-00276-MJD-JGL Document 1792 Filed 09/09/20 Page 5 of 7




increase his risk of life-threatening consequences if he is infected with

COVID-19.

       The Court has reviewed the recent medical records from the BOP

which show that Defendant receives regular medical care for his medical

conditions and is receiving the dose and insulin regime he requested to

treat his diabetes. (Doc. Nos. 1777-1, 1781-1 through 5.) These records also

indicate that Defendant receives medication for hypertension and

hyperlipidemia. (Doc. No. 1781-1 at 1.)

      To be entitled to relief, however, Defendant must demonstrate that

he is suffering from a serious physical or medical condition that

substantially diminishes his ability to provide self-care within the

environment of a correctional facility and from which he is not expected to

recover. At this time, Defendant has failed to make such a showing.

      The Court recognizes the seriousness of the risks Defendant faces in light

of the COVID-19 pandemic, but also recognizes that the BOP has taken

significant steps to protect the health of the inmates in its charge in light of that

pandemic. The Court further recognizes the number of confirmed active

COVID-19 cases among inmates at Terre Haute FCI has risen recently.



                                           5
    CASE 0:97-cr-00276-MJD-JGL Document 1792 Filed 09/09/20 Page 6 of 7




Nonetheless, Defendant has not demonstrated that he has been exposed to any

person that has tested positive. His most recent submission to the Court

indicates that he is currently in lockdown, which will limit his exposure to

others. (Doc. No. 1791).


      More importantly, however, the Court finds that a sentence reduction is

not appropriate in this case because a reduction is not supported by the factors

set forth in 18 U.S.C. § 3553(a). Defendant was sentenced to a term of

imprisonment for 50 years for the senseless murder of five young children, as

well as attempted murder, assault with a dangerous weapon and conspiracy to

distribute substantial amounts of cocaine and cocaine base. A sentence reduction

would not adequately address the seriousness of the charges of conviction,

promote respect for the law or provide a just punishment. In addition, as noted

by this Court when Defendant was resentenced in 2015, Defendant has not

accepted full responsibility for his actions, therefore a sentence reduction would

not afford adequate deterrence for the offenses he committed or protect the

public.


      Accordingly,




                                         6
    CASE 0:97-cr-00276-MJD-JGL Document 1792 Filed 09/09/20 Page 7 of 7




     IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Release (Doc No. 1754) is DENIED.

Date: September 9, 2020

                                         s/ Michael J. Davis
                                         Michael J. Davis
                                         United States District Court




                                     7
